DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
Allowable Subject Matter
Claims 1-11 are allowed. Claims 1 and 7 are the independent claims.
The following is an examiner’s statement of reasons for allowance:
In reviewed of the Applicant’s information disclosure statement filed on December 18, 2020, the prior art fails to teach, disclose, or suggest, either alone or in combination, in combination with all other claim limitations:
(Notes: see Applicant’s specification, paragraph [0045], regarding the particular allowable limitation “a through-opening 34, through which an ejecting force may be exerted on the conductor ends 23 from a rear side 35 by a pin after the ending of a twisting process, may be provided in each case on a respective bottom 33 of each receiving region 30”; see Fig. 5, through-opening 34).
Regarding claim 1, providing a plurality of through-openings, each of the plurality of through-openings being part of a corresponding one of the plurality of receiving regions; providing a positioning process, the positioning process comprising the steps of: moving the tool into a first turning position; inserting each of the plurality of conductor ends end of a first group of the conductor elements of the layer into one of the receiving regions; turning the tool into at least one further turning position; and inserting each of the plurality of conductor ends end of a further group of the conductor elements of the layer into 
7.	Regarding claim 7, a plurality of through-openings, each of the plurality of through-openings being part of a corresponding one of the plurality of receiving regions; a movement device, wherein with the laminated core arranged in the holding device, and for one of the radially outer layer or the radially inner layer, each of the plurality of conductor ends of the plurality of conductor elements are respectively arranged in one of the receiving regions in each case in a positioning process and the at least one tool is moved into a first turning position, and each of the plurality of conductor ends of a first group of the plurality conductor elements of the layer is respectively inserted into one of the receiving regions, then the at least one tool is turned into at least one further turning position and each of the plurality of conductor ends of a second group of the plurality of conductor elements in each case is respectively inserted into one of the receiving regions, until the plurality of conductor ends of all the plurality of conductor elements have been respectively inserted into a receiving region and are in a relative end position in relation to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAYING KUE/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729